Citation Nr: 0215621	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  95-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal assaults in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.  

By a September 1994 RO decision, the veteran's claims of 
service connection for a left knee disability and a 
psychiatric disability, including PTSD, were denied; and she 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In December 1997, the Board denied the veteran's 
claim of service connection for a left knee disability and 
reopened and denied her claim of service connection for a 
psychiatric disability, including PTSD.  Thereafter, she 
appealed the claim of service connection for a psychiatric 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In June 1999, the Court affirmed the Board's 
decision to reopen the claim of service connection for a 
psychiatric disability, and deny the claims of service 
connection for a psychiatric disability, and PTSD based on 
stressors incurred while working in a hospital.  The Court 
vacated the Board's denial of service connection for PTSD 
based on personal assaults and remanded the matter to the 
Board for compliance with directives that were specified by 
the Court.  

By a decision in April 2000 the Board found that the 
veteran's claim of entitlement to service connection for PTSD 
based on personal assaults was well grounded, and the Board 
remanded the matter to the RO for further action, including 
an examination by a PTSD specialist.  

The requested action has been completed and the veteran's 
case has been returned to the Board.  


FINDINGS OF FACT

1.  Service records and other credible supporting evidence 
verify the claimed stressor.  

2.  The objective evidence reflects that the veteran has a 
diagnosis of PTSD, exacerbated by events in service.  


CONCLUSION OF LAW

PTSD is due to injury that was incurred in service; a grant 
of service connection is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that verified stressor exposure 
consisting of assaults in service caused her PTSD which 
warrants a grant of service connection.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the decision and remand of April 2000 considered 
that the claim was well-grounded, a concept that has been 
abolished by the VCAA, and it was entered prior to enactment 
of the VCAA, it contained detailed information on what 
evidence was necessary to support a claim for PTSD.  The 
remand section of the decision requested action by the RO to 
contact the veteran and develop the claim for PTSD with her 
assistance.  Additional medical records were obtained and 
thereafter the RO scheduled a special PTSD examination 
pursuant to the Remand.  

In July 2002, the veteran was provided a supplemental 
statement of the case (SSOC) which included the history of 
the claim from the issuance of the statement of the case 
(SOC) in August 1995, through the Board's action on the claim 
to the decision and remand in April 2000 pursuant to the 
Court's action, and the subsequent development of the 
evidence, including obtaining service personnel records, 
outpatient treatment reports, and the report of a special 
psychiatric examination.  The RO provided the veteran with 
reasons and bases for the decision made to continue the 
denial of the claim.  The veteran responded the very next day 
requesting that the case be forwarded to the Board and this 
has been accomplished.  Both the local and national 
representative made written arguments in October 2002 
supporting a grant of benefits on the merits of the claim.  
There is no indication from the veteran or her representative 
that there is additional evidence available that has not been 
obtained.  

In October 2002, the RO informed the veteran that her appeal 
was being returned to the Board and her VA records were being 
transferred there.  She was informed that she still could 
request to appear personally before the Board and give 
testimony concerning her appeal, and that she could send the 
Board additional evidence concerning her appeal.  She was 
informed not to send any new evidence or a request for a 
hearing or to appoint or change a representative to the RO, 
but rather to send them directly to the Board at an address 
which was provided to her in the letter.  She was further 
informed that if she had any questions about any matter she 
should consult her representative or see 38 C.F.R. § 20.1304 
(2001).  

In the judgment of the Board the end result of all this, 
especially in view of the decision being made here, is that 
through the documents described herein the veteran has been 
informed of the types of evidence necessary to support her 
claim, how it could be obtained, what assistance is available 
to the veteran, the applicable law and regulations, and why 
the decision was made.  Thus, any deficiencies in initial 
communication with the veteran, such as regarding whether the 
claim was well-grounded or not, which occurred as the VCAA 
was being implemented, were rectified through information 
furnished to the veteran by the RO.  Hence, the Board finds 
that it may consider the merits of the claim without 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board will itself apply the current 
standard of review set forth below in evaluating the 
veteran's claim.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of her claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided numerous medical 
examinations, including the most recent special psychiatric 
examination which the Board views as dispositive of the issue 
presented.  

In sum, the veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  On 
the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  Rather, it is apparent from her most recent 
written statements that she wants the Board to render a 
decision without further delay.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2001)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" diagnosis 
of PTSD is no longer a requirement.  See 64 Fed. Reg. 32807- 
32808 (1999).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52695-52702 (1996).  The regulations required 
the use of the Fourth Edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
requires that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.

If the VA determines that the veteran did not engage in 
combat, lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
there must be credible supporting evidence.  The credible 
supporting evidence is not limited to service department 
records, but can be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998) (citations omitted); see also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  



Factual Background and Analysis

Here, the veteran contends that she has PTSD as a result of 
being raped twice during service.  She said the first rape 
was committed by a male Sergeant in either September or 
October 1969 and ultimately resulted in a pregnancy.  She 
said the second rape was committed by a female Sergeant.  She 
said she did not report either rape to anyone at the time 
that they occurred.  Her service medical records are devoid 
of any reference to the claimed sexual assaults.  However, it 
is notable that records, dated in September 1969, reflect an 
apparent suicidal gesture due to a drug overdose, and reflect 
that she was pregnant in January 1970 during the later 
portion of her service and consistent with the allegations 
she has made regarding events in September or October 1969.  

The service medical records are negative for diagnosis of any 
acquired psychiatric disorder.  Post-service records 
beginning in the 1970s show that the veteran began reporting 
a history of psychiatric problems since she was 11.  Later 
records reflect her allegation that she was sexually and 
physically abused during her childhood.  As early as October 
1984, she began reporting she had been raped during service.  
More recent medical evidence, including medical records 
during a VA hospitalization in February 1995 reflect that she 
has been diagnosed as having chronic PTSD (sexual and 
physical).  

Prior to the April 2000 Remand, the evidence showed that the 
veteran asserted having been raped twice during service and 
the 1995 medical opinion reflected a diagnosis of PTSD with 
reference to previous sexual trauma.  On remand, the RO was 
requested to afford the veteran the opportunity to provide a 
detailed statement regarding her claimed assaults in service, 
to submit additional evidence, and to be afforded a VA 
psychiatric examination in order to determine whether there 
is an etiological relationship between the diagnosed PTSD and 
sexual assaults in service.  

On examination in May 2001, the examiner did a thorough 
evaluation of the veteran's clinical history in conjunction 
with her examination.  The result of this was a diagnosis of 
PTSD which was exacerbated in the military.  There is no 
objective evidence to the contrary.  

The veteran asserts that she has PTSD as a result of events 
during service.  Based primarily on the report of VA 
examination in May 2001 which clarifies any question 
regarding the claim, the Board agrees.  The reason for this 
conclusion is that the VA examination report of May 2001 is 
based on the examiner's review of the veteran's complete 
medical records.  Additional medical reports reflect 
diagnoses of PTSD on multiple occasions.  This is true on 
outpatient visits and in the reports of the veteran's 
hospitalizations by the VA for example in February 1995 and 
from July to August 1996 when PTSD was the primary diagnosis.  
These multiple diagnoses viewed in light of the service 
medical record evidence supporting the veteran's basic 
contentions of what she views as her stressor exposure during 
service are finally supported by the finding of VA's examiner 
on the compensation examination in May 2001.  In the judgment 
of the Board that report and diagnosis establishes a nexus 
between the diagnosis of PTSD and events in service and 
supports a favorable decision here.  In sum, the evidence 
demonstrates a diagnosis of PTSD and a verified stressor in 
service to which the PTSD is attributable.  Here, there is 
medical evidence establishing a clear diagnosis of the 
condition for which service connection is claimed, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2001).  

Although there have been other psychiatric diagnoses, 
including adjustment disorder with mixed disturbance in 
conduct, borderline personality organization, depressive 
disorder, substance abuse disorder, all as set forth in the 
VA psychiatric examination report of May 2001 and throughout 
the other voluminous clinical records, the evidence is at 
least in relative equipoise in this regard.  By extending the 
benefit of the doubt to the veteran, service connection for 
PTSD is warranted in this case.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  


ORDER

Service connection for PTSD is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

